child The court failed to address appellant's request that respondent
                solely cover the child's out-of-pocket healthcare expenses incurred up to
                $18,000.
                               On appeal, appellant first contends that the district court
                abused its discretion in denying her request to modify the custody
                designation under the court's prior order. But appellant did not perfect an
                appeal from the prior order and did not establish a change in
                circumstances warranting a modification. Thus, we conclude that the
                district court did not abuse its discretion in denying appellant's request.
                Wallace v. Wallace,     112 Nev. 1015, 1019, 922 P.2d 541, 543 (1996)
                (providing that this court reviews a child custody decision for an abuse of
                discretion).
                               Appellant next argues that the district court abused its
                discretion in ordering her to pay $400 monthly in child support. Although
                appellant asserts that her child support obligation should be less than
                $400 per month, the record demonstrates that the district court considered
                the disparity in the parties' incomes and the costs associated with the
                secondary health insurance policy, and thus, the court did not abuse its
                discretion in calculating appellant's child support obligation.   See Wallace,
                112 Nev. at 1019, 922 P.2d at 543 (explaining that this court reviews a
                child support order for an abuse of discretion).
                               Lastly, appellant argues that the district court abused its
                discretion in failing to address her request that respondent be responsible
                for the child's out-of-pocket healthcare expenses up to $18,000. She
                asserts that these costs equal more than five percent of her gross monthly
                income, and if respondent paid for all the costs, they would equal only two
                percent of his gross monthly income.      See NRS 125B.085(2)(a) (providing

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                   that reasonable healthcare costs are five percent of the parent's monthly
                   income). While the district court adjusted appellant's child support
                   obligation to offset respondent's share of the cost of the secondary
                   insurance policy, it appears that the district court failed to consider
                   appellant's request that respondent be ordered to pay for all of the out-of-
                   pocket expenses. Therefore, the district court abused its discretion in
                   failing to address appellant's request, see Wallace, 112 Nev. at 1019, 922
                   P.2d at 543, and we remand this matter to the district court so that the
                   court can make specific findings in regard to appellant's request that
                   respondent be responsible for the child's out-of-pocket healthcare expenses
                   up to $18,000. We affirm the district court's order as to the other claims
                   raised in this appeal.
                               It is so ORDERED.'




                                                                                              J.
                                                               Hardest



                                                               Douglas


                                                                                              J.




                          "We further deny appellant's request that this matter be remanded
                   to a different district court judge.


SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1947A    (e,
                 cc: Hon. Linda M. Gardner, District Judge
                      Karen G. Oki
                      Leslie J. Shaw
                      Washoe District Court Clerk




SUPREME COURT
      OF
   NEVADA
                                                   4
(0) I947A ce:o